Citation Nr: 0116950	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to February 14, 2000 
for a grant of service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from October 1980 to 
September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2000, a Statement of the Case was issued in 
January 2001, and a substantive appeal was received in 
January 2001.   


FINDINGS OF FACT

1.  The veteran was separated from service in September 1990.

2.  An initial claim for service connection for a left eye 
disability was received on February 14, 2000.

3.  By rating action in October 2000, service connection was 
granted for a left eye disability, effective from date of 
claim or February 14, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 14, 2000, for a grant of service connection for a 
left eye disability, have not been met.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 2000), Veterans Claims Assistance 
Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.    

This significant change in the law is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  However, the Court of Appeals for Veterans Claims has 
mandated that the most favorable version of any revised 
statute or regulation law must apply to a veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the 
instant case, while a new law has been implemented, there has 
been no change in the law (38 U.S.C.A. § 5110), or 
regulations that govern effective date claims, and the 
veteran has been properly advised of the evidence need to 
show that he is entitled to an effective date earlier than 
the current date assigned.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Therefore, the Board finds that there is no 
prejudice to the veteran in proceeding with this appeal, 
notwithstanding that the RO has not had an opportunity to 
review the claim under the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that while the veteran has submitted statements as to his 
intent to file a claim after separation, he has failed to 
submit the requested evidence to substantiate that he did 
file a claim.  He was notified in the Statement of the Case, 
issued in January 2001, that he needed to submit specific 
evidence to support his claim.  Accordingly, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist him as mandated by 
current law.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).   

The veteran's service medical records reveal no evidence of 
blindness during service.  He was referred for an 
ophthalmology evaluation in February 1990 with a finding of a 
sudden onset cataract, left eye.  He was then referred for a 
second opinion which confirmed the cataract.  A Medical 
Evaluation Board (MEB) was considered, but there is no such 
evaluation of record.  In addition, the veteran reported that 
he did not have an MEB prior to separation. 

The veteran filed a claim for service connection for a left 
eye disability in February 2000.  Accompanying his claim was 
a VA physician's statement to the effect that the veteran was 
examined on January 27, 2000 and found to have no light 
perception in his left eye.  Following a VA examination in 
September 2000, the diagnoses included trauma to the left eye 
in 1988 with subsequent cataract, glaucoma and ultimately 
enucleation.

By rating action of October 2000, the RO granted service 
connection for enucleation of the left eye with an assigned 
effective date of February 14, 2000, based upon the date his 
claim was received.  

The veteran disputed the RO's assigned effective date.  In a 
statement received in March 2000, he asserted that he was 
told at outprocessing that someone would be contacting him 
about filing for disability compensation.  He stated that no 
one contacted him, and he was never able to find out anything 
about filing because he lived in Germany for ten years.  He 
also reported that his eye problems began in May 1991, with 
swelling and tearing.  Surgery was subsequently performed in 
1992 to remove the cataract, and the veteran reported that he 
became blind after the surgery.  He maintains that because 
his eye disability began during service and because he relied 
on the statements of the outprocessing personnel, he is 
entitled to service connection effective from his date of 
separation from active duty.  

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C. § 5101; see also 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
word claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. § 
3.155(a) (2000).  If a claim for disability compensation has 
been granted with respect to service connection, but 
disallowed as noncompensable, certain medical evidence 
received by VA, which evidences "a reasonable probability of 
entitlement to benefits," may be accepted as the date of 
receipt of an informal claim to reopen or for increased 
benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3) (2000).  Upon 
receipt of an informal claim, the VARO must forward a formal 
application form to the claimant.  See id.  Also, if an 
executed formal application form is received by the VARO 
within one year after the date it was sent to the claimant, 
it will be deemed filed on the date the informal claim was 
received.  See id.

In the instant case, there is no evidence of the veteran 
filing a formal or informal claim until February 14, 2000.  
Moreover, although he was seen by a VA physician one month 
prior to filing his claim, section 3.157 does not benefit him 
as there was no prior allowance or disallowance of a formal 
claim for compensation or pension regarding the appellant's 
eye at the time the veteran was examined.  Therefore, the 
report of his treatment in January 2000 may not be accepted 
as an informal claim under section 3.157.  

The veteran's contention that he was waiting for someone from 
the military to contact him has been considered.  While this 
is unfortunate, it does not provide a basis for assigning an 
effective date prior to the date his claim was actually 
received.  See Curtis v. West, 11 Vet. App. 129, 133 (1998) 
for the proposition that although a veteran may have received 
erroneous advice from a government agent, the veteran is not 
entitled to an earlier effective date based on an estoppel 
theory.  Accordingly, the Board concludes that the proper 
effective date for the award of service connection for a left 
eye disability is February 14, 2000, the date the claim was 
received.  Since the original claim for service connection 
was not received until nearly 10 years after separation from 
service, there is no basis for allowing an effective date 
prior to the date the claim was filed.  Therefore, the claim 
for an earlier effective date is denied.  


ORDER

Entitlement to an effective date prior to February 14, 2000, 
for a grant of service connection for left eye disability is 
denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

